PER CURIAM:
Peter Hahn appeals the magistrate judge’s order granting Defendant’s motion for summary judgment on his claims under the Americans with Disabilities Act and the Rehabilitation Act.* We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Hahn v. Williamsburg/James City County Pub. Sch., No. CA-02-156 (E.D.Va. Aug. 14, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c) (2000).